Citation Nr: 9919135	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-13 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for service-connected residuals of postoperative 
excision of post-traumatic deformity of costal cartilage.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied an 
increased (compensable) disability evaluation for service-
connected residuals of postoperative excision of post-
traumatic deformity of costal cartilage.

In March 1998, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

In May 1998, the Board remanded this matter for examination 
of the veteran and medical opinions.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of 
postoperative excision of post-traumatic deformity of costal 
cartilage are manifested by: a well-healed scar over the 
lower anterior midline chest, 9 to 10 centimeters long, with 
no adherence to the underlying structure, no ulceration, no 
elevation or significant depression, no underlying tissue 
loss, no inflammation, edema, or keloid function, and normal 
color.  The veteran's upper body exhibits a full range of 
motion with full extension and no apparent pain or 
tenderness.  X-ray examination of the sternum revealed no 
abnormalities.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected residuals of postoperative excision of post-
traumatic deformity of costal cartilage have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 
4.71a, Diagnostic Codes 7803-05 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations
 
The veteran's claim for an increased disability rating for 
his service-connected residuals of postoperative excision of 
post-traumatic deformity of costal cartilage is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from November 1972 to 
October 1974.  In June 1973, the veteran was seen for 
complaints of pain in the lower chest area following a fall 
in which he landed on his rifle.  A hospitalization report, 
dated October 1973, noted the veteran's complaints of 
continuing pain in the lower chest area.  The report 
indicated that an excision of deformed costal cartilage was 
performed and that there were no complications associated 
with this procedure.  The veteran's discharge examination, 
dated October 1974, noted essentially normal findings 
throughout.

In May 1975, the RO issued a rating decision that granted 
service connection for residuals of postoperative excision of 
post-traumatic deformity of costal cartilage, and assigned 
thereto an initial disability evaluation of 10 percent, 
effective October 1974.

In July 1982, a VA general physical examination was 
conducted.  The examination report noted a well-healed 
surgical scar, located over the coastal sternum injunction.  
The report indicated that the scar was flat, soft, flexible 
and not attached to the underlying structure.  X-ray 
examination of the sternum revealed a normal bony structure 
with no abnormalities.

In July 1982, the RO issued a rating decision that reduced 
the disability rating assigned to the veteran's service-
connected residuals of postoperative excision of post-
traumatic deformity of costal cartilage from 10 percent to a 
noncompensable (0 percent) rating, effective November 1982.

In February 1996, a VA examination for scars was conducted.  
The report of this examination noted the veteran's complaints 
of "a burning sensation" in his chest "associated with 
lifting heavy weights, movement, and certain positions."  
The report noted that the veteran was employed as a carpet 
installer and that he has a twenty-five year history of 
smoking one pack of cigarettes per day.  Physical examination 
revealed:

Anterior chest, he has a 8 [centimeter] X 
5 [centimeter] transverse scar over the 
lower sternum.  Scar is flat, pale 
without adherence or depression or 
ulceration.  Nontender to touch.  
Subjective numbness to touch over the 
scar.  Denies any discomfort with deep 
palpation of the chest wall or sternum.  
No subjective discomfort with deep 
breathing.  No discomfort with deep 
breath or cough.  Lungs, wheezes 
bilaterally with decreased breath sounds 
throughout.  Heart, regular rate and 
rhythm without murmur or gallop.

The report concluded with diagnoses of: (1) status post old 
injury and surgery to the lower sternum to remove cartilage, 
with nondisfiguring scar; and (2) symptoms of chronic 
obstructive pulmonary disease secondary to tobacco - 
instructed to stop smoking.

Outpatient treatment reports, dated October 1996 through 
January 1998, were received from the VA medical center in 
Memphis, Tennessee.  A review of these records revealed 
treatment for a variety of conditions, including hypertension 
and hypercholesterolemia.  An October 1996 treatment report 
noted the veteran's complaints of pain in the lower chest 
area.  Physical examination revealed a well-healed incision 
over the sternum.  X-ray examination of the sternum revealed 
no obvious deformity.  An assessment of sternal pain was 
given. 

In April 1997, a VA examination for scars was conducted.  The 
report of this examination noted the veteran's complaints of 
pain in "his middle chest with any lifting."  The report 
noted that "[a]ny type of physical exertion such as raking 
or mowing the yard will aggravate his chest pain." The 
report also indicated that the veteran smokes one pack of 
cigarettes per day.  Physical examination revealed an 8.0-
centimeter scar over the lower sternum, with no keloids, 
inflammation, swelling, depression or ulceration.  The scar 
was reported to be numb to the touch.  X-ray examination of 
the sternum was normal. 

In March 1998, a hearing was conducted before the Board.  At 
the hearing, the veteran testified that he experiences a 
burning-type pain in his chest, which is aggravated by 
movement or heavy lifting.  He alleged that his condition is 
caused by his chest bones rubbing together due to 
insufficient cartilage cushioning.  The veteran indicated 
that this condition started approximately five years ago.  He 
also reported that he was fired from his job as a result of 
this condition.  When asked about his surgical scar, the 
veteran replied, "No trouble with the scar." 

In November 1998, a VA examination for scars was conducted.  
The report of this examination noted the veteran's complaints 
of "intermittent pain, particularly with lifting or turning 
and burning pain occurring primarily at night."  Physical 
examination revealed:

9.0 to 10.0 cm, horizontal, well healed 
scar over the lower anterior midline 
chest.  There is minimal, if any, 
tenderness.  No adherence to the 
underlying structure.  The texture is 
well healed and soft.  There is no 
ulceration or skin breakdown.  There is 
no elevation or significant depression of 
the scar.  No pallor apparent or 
palpation of underlying tissue loss.  
There is no inflammation, edema, or 
keloid formation.  The color of the scar 
is essentially normal.  There is minimal, 
if any disfigurement.  Patient has full 
range of motion with full extension 
without apparent pain or tenderness.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (Schedule), the RO ascertained the severity of the 
veteran's service-connected residuals of postoperative 
excision of post-traumatic deformity of costal cartilage to 
warrant a noncompensable (0 percent) disability rating 
pursuant to Diagnostic Code 7805. 

For a scar to be compensable, the veteran would have to show 
that it was either poorly nourished, with repeated ulceration 
(38 C.F.R. Part 4, Diagnostic Code 7803 (1998)), or tender 
and painful on objective demonstration (38 C.F.R. Part 4, 
Diagnostic Code 7804 (1998)), or that it caused a 
"limitation of function of the affected body part" (38 
C.F.R. Part 4, Diagnostic Code 7805 (1998)). 

After a thorough review of the evidence of record, the Board 
concludes that an increased (compensable) disability rating 
is not warranted for the veteran's service-connected 
residuals of postoperative excision of post-traumatic 
deformity of costal cartilage.  The report of his most recent 
VA examination for scars noted that he has a well-healed 
scar, 9.0 to 10.0 centimeters in length, over the lower 
anterior midline of his chest.  The report indicated that 
there is no ulceration, inflammation, edema or keloid 
formation associated with this scar.  It also indicated that 
there was only "minimal, if any, tenderness associated with 
the scar," and that the veteran "has full range of motion 
with full extension without apparent pain or tenderness."  
At the hearing conducted herein in March 1998, the veteran 
testified that he was having "[n]o trouble with the scar."  

Under these circumstances, the Board can find no basis for a 
compensable disability rating for the veteran's service-
connected residuals of postoperative excision of post-
traumatic deformity of costal cartilage.  Although the 
veteran reports intermittent pain in his lower sternum area, 
there is no showing that this condition is related to his 
service-connected residuals of postoperative excision of 
post-traumatic deformity of costal cartilage.  Repeated X-ray 
examinations of the veteran's chest and sternum have found no 
abnormalities.  Moreover, the report of the February 1996 VA 
examination for scars noted a diagnosis of symptoms of 
chronic obstructive pulmonary disease, secondary to smoking.

The Board has considered the application of 38 C.F.R. § 4.40 
regarding functional loss due to pain, and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint in its decision.  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." See 38 
C.F.R. § 4.40 (1998).  The report of the veteran's most 
recent VA examination for scars, performed in November 1998, 
noted that the veteran has a "full range of motion with full 
extension without apparent pain or tenderness."  The 
examination report also failed to present any evidence of 
swelling or tenderness of the sternum area.  


ORDER

A compensable disability evaluation for the veteran's 
service-connected residuals of postoperative excision of 
post-traumatic deformity of costal cartilage is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

